Citation Nr: 1016349	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-11 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to 
February 2000.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the appellant testified before the undersigned 
Veteran's Law Judge (VLJ).  A copy of the transcript is 
associated with the claims folder

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for hypertension.

In December 2008, the Board remanded this issue.  At that 
time, it was noted that the appellant was currently diagnosed 
and treated for hypertension, and that a physician had 
theorized that it was plausible that the appellant had pre- 
hypertension prior to service retirement.

The Board, in December 2008, instructed that the RO obtain a 
VA medical opinion addressing whether the appellant's 
hypertension was first manifested in service or within the 
initial post separation year.  The Board instructed that the 
examiner explain "pre-hypertension" as identified by Dr. 
Todd in his undated letter (received by VA in May 2007) and 
address his theory that it is plausible that the appellant 
had pre-hypertension prior to service retirement.

A VA medical opinion dated September 2000 reflects that "It 
is plausible that the veteran had pre-hypertension blood 
pressure readings while active duty."  However, the opinion 
further reflects that:
The veteran less likely than not meets the 
criteria for hypertension using the JNC VI 
guidelines after reviewing blood pressure 
readings in his active duty file, as he had 
normal blood pressure during blood pressure 
monitoring and annual examination and abnormal 
blood pressure readings during illness and 
injury and it appears he made no effort make any 
changes to decrease his risk factors to improve 
his blood pressure.

The opinion suggests that hypertension was less likely than 
not first manifested in service.  However, no opinion was 
provided as to whether it was first manifested within the 
initial post separation year-although the Board acknowledges 
that the examiner chronicled in the medical report the blood 
pressure reading for that period.

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders of the Board are not 
complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, remand is necessary for the following action:

1.  An addendum to the September 2009 VA 
medical opinion should be obtained that 
addresses whether the appellant's 
hypertension was first manifested within 
the initial post separation year.  The 
examiner should indicate whether it is 
likely, as likely as not, or not likely 
that hypertension first manifested within 
the initial post separation year.  A 
complete rational is required for all 
medical opinions.  The claim folder should 
be available for review.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record. If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

